Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28, are pending in this application.
DETAILED ACTION
Election/Restrictions

1.	The claims include both independent and distinct inventions, and patentably distinct compounds (or species) within each invention.  However, this application discloses and claims a plurality of patentably distinct inventions far too numerous to list individually.  Moreover, each of these inventions contains a plurality of patentably distinct compounds, also far too numerous to list individually.  For these reasons provided below, restriction to one of the following Groups is required under 35 U.S.C. 121, wherein a Group is a set of patentably distinct inventions of a broad statutory category (e.g. compounds, methods of use, methods of making, etc.):  
Group I.	Claims 1-11, drawn to compositions comprising non-limiting amount of fentanyl or salt thereof and non-limiting buffer, classifiable in classes 514, and numerous subclasses.

Group II.	Claims 12-19, drawn to compositions comprising 5-25 mcg/ml fentanyl citrate, sodium-containing diluent and 0.5-5 mg/ml non-limiting buffer, classifiable in classes 514 and numerous subclasses.

Group III.	Claims 20-27, drawn to compositions comprising 5-25 mcg/ml fentanyl citrate, sodium-containing diluent, 0.5-5 mg/ml non-limiting buffer, one or more pH adjusters and optionally a chelating agent, classifiable in classes 514, and numerous subclasses.

The invention of claim 28, would be rejoined with the elected invention commensurate in scope therewith.

The inventions are distinct, each from the other because of the following reasons:
Inventions of groups I-III are directed to related products.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap 
In the instant case, the inventions of Groups I-III have 1) materially different designs because they comprised different constituents, 2) the inventions do not overlap in scope, 3) the inventions as claimed are not obvious variants and 4) there is nothing of record to show them to be obvious variants. 
Because the inventions of Groups I-III are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02). Accordingly, restriction for examination purposes as indicated is proper and there would be a serious search and examination burden if restriction is not required.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
								/TAOFIQ A SOLOLA/                                                                                              Primary Examiner, Art Unit 1625                                                                                                          
February 9, 2021